Title: To James Madison from Richard Ferguson, 8 December 1813
From: Ferguson, Richard
To: Madison, James


        
          Dear Sir
          Winchester Decr. 8th. 1813.
        
        Your Excellency I hope, will excuse me for troubling you with a request to procure me a coppy-right from the office of the District of Columbia, for a pamphlet of 80 pages Octavo, entitled A Saint & a Slander, as opposite as God & the Devil.
        It will be composed of selections from the Best Law Authors, Philosophers, Poets & Divines; to Stem the Torrent of Calumny—&c. “which Exercies its fury upon the good grain, equally as upon the chalf; upon the proffane as well as upon the sacred” Masse.” I have a variety of proofs that we are not to speak Evil of the Rulers of the People.
        I hope Sir, you will do me the Great favour to send it by the next Mail, & I will send you Immediately, what It will Cost, perhaps one of the

Members, Gen. Severe, (to whowm you will give my best Respects) or Mr. Mc.Coy, or any one who could do me the service by next Mail;
        Direct it to the care of General Singleton, my Best Resps. to Misss. Maddisson. I am very happy to inform you that they are much calmed in winchester as to parties.
        We had a very crowded house here last night when I preached in honour of some of that Patriotic-Band the Petersburg Volunteers who were here from, “Hitherto hath the Lord Helped us.” 1. Sam. 7.12 & shurely, “if the Lord himself had not been upon our side when men rose up against us; They would have Swallowed us up.”
        What a Blessing that we can approach our Chief Magistrate, & when in Ireland, we had to take off our hats to every Church Parson &c. We hope Dear Sir, that you will not give us up to the English Lords, we will Preach & Fight for America—it is our Duty—May the God of Caleb, & Joshua, Barak, & Gideon, Jepha, Sampson & Samuel be with you, and Sir, had you have Been Blessed with posterity, America would never forget them. But Sir, I must Speak Plain Irish—your “Fame will bury Churches”—Sink Monarchies, Conquer Prejudices, “Outlive time, & Stand up with Eternity.” I have been well since I saw you & hope in God to see you once more in Orange. Yours Dear Sir, with much Esteem,
        
          Richard Ferguson
        
      